Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Stark, J.), rendered November 20, 1979, convicting him of murder in the second degree, burglary in the first degree, and conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
There was no evidence in the record from which it could be concluded that the police knew or should have known, at the time that they questioned defendant with respect to the instant offenses, that he was represented by counsel on a prior, pending charge. Defendant’s statement, therefore, was properly admitted at trial (see, e.g., People v Bartolomeo, 53 NY2d 225, 231-232).
We have considered defendant’s other contentions, and find them to be without merit. Titone, J. P., Weinstein, Rubin and Boyers, JJ., concur.